Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 1 of 6
Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 2 of 6
Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 3 of 6
Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 4 of 6
Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 5 of 6
Case 2:21-ap-01072-BR   Doc 9 Filed 06/17/21 Entered 06/17/21 11:09:06   Desc
                        Main Document     Page 6 of 6
